208 S.W.3d 352 (2006)
William E. JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66208.
Missouri Court of Appeals, Western District.
December 19, 2006.
William E. Johnson, Moberly, MO, pro se.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, C.J., BRECKENRIDGE and NEWTON, JJ.

ORDER
PER CURIAM.
William Johnson appeals the motion court's denial of his petition to reopen his post-conviction proceeding, without an evidentiary hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).